Case 2:21-mj-16032-ARM Document5 Filed 02/02/21 Page 1 of 1 PagelD: 5

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA Magistrate CaseNo. 2 )\- )Lo>2
Vv,
ORDER

Ly Cy fr; Qon

The financial ability of the defendant to retain counsel having been established by the
Court, and the defendant not having waived the appointment of counsel,

ITISonthis_ 28*4 — dayof  SaAnua cy , 2021

ORDERED that the Office of the Federal Public Defender for the District of New

Jersey is hereby appointed to represent said defendant in this cause until further Order of the

Court.

Libby § Mab

HONORABLE ANTHONY R. MAUTONE
UNITED STATES MAGISTRATE JUDGE

 
